DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 and 21-25 are pendingClaims 16-20 and 26-42 were previously canceled
Claims 11-15 were previously withdrawn from consideration
Claims 1, 3, 4, 9, 10 and 21 are currently amended
Claims 1-10 and 21-25 are rejected

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 5 states “to remove substantially all the particles”.  Examiner suggests amending the limitation to further recite “to remove substantially all of the particles” for further clarity.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Lines 2-3 states “inlet of the particle separator to the outlet of the particle separator, wherein”.  Examiner suggests amending the limitation to further recite “inlet of the cyclonic particle separator to the outlet of the cyclonic particle separator, wherein” to maintain consistency.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the inlet of the particle filter” on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the inlet of the particle filter” on line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake et al. (US 2005/0098038 A1) (hereinafter “Blake”).


Blake teaches a particle filter configured to remove particles from a fluid feed provided to a vacuum pump that can lower pressure in a system to less than atmospheric pressure (see FIG. 1, separator 20, a fluid 22 and a channel 24) (see FIG. 5, impact separation system 50 including filters 52 and 54, a plenum chamber 60, a first channel 64, a second channel 62, and a mechanical vacuum pump 68) (see paragraph 9 – “…a method of separating particles.  An impact separator has a chamber with a plurality of vanes and a flow mechanism.  The separator is operated at sub-atmospheric pressure to separate particles by a characteristic such as by size and/or by density.”) (see paragraph 33) (see paragraphs 52-53), the particle filter positioned between the system and an inlet of the vacuum pump to remove substantially all particles from the fluid feed in the system prior to the fluid feed entering into the vacuum pump inlet, wherein the particle filter is configured to remove substantially all the particles from the fluid feed without using any filtration media (Examiner’s note:  Examiner is broadly interpreting ‘substantially all’ to include almost all particles but not every particle present in the fluid feed) (see FIG. 5, impact separation system 50 including filters 52 and 54 positioned upstream of the mechanical vacuum pump 68) (see paragraphs 52-53).

Regarding Claim 2:
Blake teaches the particle filter of claim 1, wherein the particle filter comprises a cyclonic particle separator (see FIG. 1, separator 20) (see FIG. 5, impact separation system 50 including filters 52 and 54) (see paragraphs 30-32 – “Impact separators…and cyclone or impact separators…The choice of technology depends cyclone separators…impact separators…”).

Regarding Claim 3:
Blake teaches the particle filter of claim 2, wherein the cyclonic particle separator comprises an inlet, an outlet and a chamber that fluidically couples the inlet of the cyclonic particle separator to the outlet of the cyclonic particle separator (see FIG. 5, plenum chamber 60, a first channel 64 and a second channel 62), wherein the inlet of the particle filter comprises a different cross-sectional shape than the outlet of the cyclonic particle separator (see FIG. 5, cross-sectional shape/dimension of inlet of filter 52 is different than a cross-sectional shape/dimension of an outlet of filter 54) (see paragraphs 52-53).

Regarding Claim 4:
Blake teaches the particle filter of claim 2, wherein the cyclonic particle separator comprises an inlet, an outlet and a chamber that fluidically couples the inlet of the cyclonic particle separator to the outlet of the cyclonic particle separator (see FIG. 5, plenum chamber 60, a first channel 64 and a second channel 62), wherein the inlet of the particle filter comprises a similar cross-sectional shape than the outlet of the cyclonic particle separator (see FIG. 5, cross-sectional shape/dimension of inlet of filter 52 is similar (not the same) than a cross-sectional shape/dimension of an outlet of filter 54) (see paragraphs 52-53).


Blake teaches the particle filter of claim 1, wherein the particle filter comprises an electrostatic screen (see FIG. 1, separator 20) (see FIG. 5, impact separation system 50 including filters 52 and 54) (see paragraphs 30-32 – “Impact separators…and cyclone or impact separators…The choice of technology depends on the particle size  distribution…electrostatic precipitators…cyclone separators…impact separators…”).

Regarding Claim 21:
Blake teaches a vacuum system (see FIG. 5, impact separation system 50) comprising a vacuum pump (see FIG. 5, a mechanical vacuum pump 68) and a particle filter upstream of an inlet of the vacuum pump (see FIG. 5, impact separation system 50 including filters 52 and 54 positioned upstream of the mechanical vacuum pump 68), the particle filter configured to remove substantially all particles in a fluid feed prior to entry of the fluid feed into the vacuum pump (see FIG. 5) (Examiner’s note:  Examiner is broadly interpreting ‘substantially all’ to include almost all particles but not every particle present in the fluid feed), wherein the particle filter is configured to remove substantially all of the particles without using any filtration media to protect the vacuum pump from exposure to the particles (see paragraph 9 – “…a method of separating particles.  An impact separator has a chamber with a plurality of vanes and a flow mechanism.  The separator is operated at sub-atmospheric pressure to separate particles by a characteristic such as by size and/or by density.”) (see paragraph 33) (see paragraphs 52-53).


Blake teaches the vacuum system of claim 21, wherein the particle filter comprises a cyclonic particle separator (see FIG. 1, separator 20) (see FIG. 5, impact separation system 50 including filters 52 and 54) (see paragraphs 30-32 – “Impact separators…and cyclone or impact separators…The choice of technology depends on the particle size  distribution…electrostatic precipitators…cyclone separators…impact separators…”).

Regarding Claim 23:
Blake teaches the vacuum system of claim 22, wherein an inlet of the cyclonic particle separator comprises a substantially similar inner diameter as an inner diameter of an outlet of the cyclonic particle separator (see FIG. 5, an inlet of filter 52 comprises a substantially similar inner diameter as an inner diameter of an outlet of filter 54) (see paragraphs 52-53).

Regarding Claim 24:
Blake teaches the vacuum system of claim 21, wherein the particle filter comprises an electrostatic screen (see FIG. 1, separator 20) (see FIG. 5, impact separation system 50 including filters 52 and 54) (see paragraphs 30-32 – “Impact separators…and cyclone or impact separators…The choice of technology depends on the particle size  distribution…electrostatic precipitators…cyclone separators…impact separators…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al. (US 2005/0098038 A1) (hereinafter “Blake”).

Regarding Claim 6:
Blake teaches the particle filter of claim 1, including various types of filters 52, 54 such as a particle filter, a cyclonic separator, and/or an electrostatic precipitator (see paragraphs 30-32 – “Impact separators…and cyclone or impact separators…The choice of technology depends on the particle size  distribution…electrostatic precipitators…cyclone separators…impact separators…”).  Although Blake does not 

Regarding Claim 7:
Blake teaches the particle filter of claim 1, wherein the particle filter is configured to be in-line between a mass analyzer and a roughing pump of a mass spectrometer (Examiner’s note:  Although Blake teaches an impact separation system 50 including filters 52 and 54, Blake does not explicitly teach a mass analyzer and a roughing pump of a mass spectrometer; however, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to include a mass analyzer and a pump of a mass spectrometer to effectively and accurately determine characteristics/parameters of the system to further separate particles) (see paragraph 9 – “…a method of separating particles.  An impact separator has a chamber with a plurality of vanes and a flow mechanism.  The separator is operated at sub-atmospheric 

Regarding Claim 8:
Blake teaches the particle filter of claim 1, further comprising a second particle filter fluidically coupled to the particle filter and positioned parallel with the particle filter (see FIG. 5, an impact separation system 50 including filters 52 and 54) (see paragraphs 30-32) (see paragraphs 52-53).  Although Blake teaches a parallel configuration, Blake does not explicitly teach a series configuration; however, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the orientation of the two filters 52, 54 to be configured in series to achieve the same desirable result of separating unwanted particles from a fluid flow (see paragraph 9 – “…a method of separating particles.  An impact separator has a chamber with a plurality of vanes and a flow mechanism.  The separator is operated at sub-atmospheric pressure to separate particles by a characteristic such as by size and/or by density.”) (see paragraphs 30-32 – “Impact separators…and cyclone or impact separators…The choice of technology depends on the particle size  distribution…electrostatic precipitators…cyclone separators…impact separators…”).



Blake teaches the particle filter of claim 1, further comprising a receptacle fluidically coupled to the particle filter and configured to receive particles filtered out of the fluid feed (see FIG. 6, ‘second channel and outlet for collected particles’) (see paragraphs 52-53 – “…collection/packaging units.”).

Regarding Claim 10:
Blake teaches the particle filter of claim 9, further comprising a valve between the receptacle and the particle filter, wherein the valve permits emptying of the receptacle without breaking vacuum in the system (Examiner’s note:  Although Blake teaches an impact separation system 50 including filters 52 and 54, Blake does not explicitly teach a valve between the receptacle and the particle filter; however, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to include a valve between the receptacle and the particle filter to efficiently and effectively separate particles by opening and closing the valve (see paragraph 9 – “…a method of separating particles.  An impact separator has a chamber with a plurality of vanes and a flow mechanism.  The separator is operated at sub-atmospheric pressure to separate particles by a characteristic such as by size and/or by density.”) (see paragraphs 30-32 – “Impact separators…and cyclone or impact separators…The choice of technology depends on the particle size  distribution…electrostatic precipitators…cyclone separators…impact separators…”).



Blake teaches the vacuum system of claim 21, including various types of filters 52, 54 such as a particle filter, a cyclonic separator, and/or an electrostatic precipitator (see paragraphs 30-32 – “Impact separators…and cyclone or impact separators…The choice of technology depends on the particle size  distribution…electrostatic precipitators…cyclone separators…impact separators…”).  Although Blake does not explicitly teach wherein the particle filter comprises a venturi scrubber, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute one of the filters 52, 54 to include a venturi scrubber to achieve the same desirable result of separating unwanted particles (see FIG. 5, impact separation system 50 including filters 52 and 54) (see paragraph 9 – “…a method of separating particles.  An impact separator has a chamber with a plurality of vanes and a flow mechanism.  The separator is operated at sub-atmospheric pressure to separate particles by a characteristic such as by size and/or by density.”) (see paragraphs 30-32 – “Impact separators…and cyclone or impact separators…The choice of technology depends on the particle size  distribution…electrostatic precipitators…cyclone separators…impact separators…”).






Other References Considered
Tipton (US 4,388,087) teaches a cyclonic separator-filter including a vacuum pump.

Davis (US 4,490,162) teaches a low pressure HEPA filtration system for particulate matter.


Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous claim objection regarding claim 9 has been considered and is now withdrawn as a result of the current claim amendment.  However, a new set of claim objections regarding claims 1 and 4 are now made (see above).
The previous 112(b) claim rejection has been considered and is now withdrawn.  However, a new set of 112(b) claim rejections regarding claims 3-4 are now made (see above).
Applicant argues on pages 6-7 of the Remarks section filed on 11/03/2021 “In Blake’s separator 20…deflect the larger particles while retaining the smaller particles in the air flow 22…Blake’s separator is intentionally designed to deflect the large particles out of the air flow while simultaneously retaining the smaller particles within the air flow…In contrast to Blake, amended claim 1 states that the particle filter removes substantially all particles from the fluid feed without using any filtration media…Thus, 
Examiner respectfully disagrees.
Examiner is broadly interpreting the current amended claim limitation ‘substantially all’ to include almost all particles but not every particle present in the fluid feed as ‘substantially’ is a relative term.  Furthermore, removing large particles or small particles is irrevelent as Applicant is not claiming anything related to a size of the particles being filtered.  Hence, Blake reads on the limitation ‘to remove substantially all particles from the fluid feed’ (see Blake FIG. 5, impact separation system 50 including filters 52 and 54 positioned upstream of the mechanical vacuum pump 68) (see Blake paragraph 9 – “…a method of separating particles.  An impact separator has a chamber with a plurality of vanes and a flow mechanism.  The separator is operated at sub-atmospheric pressure to separate particles by a characteristic such as by size and/or by density.”) (see Blake paragraph 33) (see Blake paragraphs 52-53).







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Art Unit 1773